DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 10 and 12 are objected to because:
Claim 10, line 3, “a sabot” should be –the sabot-.
Claim 10, line 4, “a starting position” should be –the starting position-.
Claim 10, line 4, “an end position” should be –the end position-.
Claim 10, line 5, “an insulation spacing” should be –the insulation spacing-.
Claim 12, line 4, “the influence” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lell, US.20170213676 in view of Ruppel, GB 467496.

currents at high voltages, the interrupter switch (1) comprising:
a casing (3) which surrounds a contact unit (5) comprising a first connection contact (11) and a
second connection contact (13) and a separation region (27),
where the contact unit (5) is formed such that a current is supplied to the, contact unit (5) via the first connection contact (11) and discharged therefrom via
the second connection contact (13), or vice versa,
where the separation region (27) is formed such that, when separated, the current
path between the first connection contact (11) and the second connection contact (13) is
interrupted,
where the separation region (27) is arranged inside a reaction chamber (interior region of casing, 3); and 
a coating (layer, 7) present in the reaction chamber (interior region of casing, 3.
Lell fails to explicitly disclose a reactive material, wherein the reactive material is configured to, under influence of the electric arc, react to absorb energy from the electric arc.
Ruppel discloses (figs.1-8) an electric switch where a reactive material (5), where the reactive material (5) is configured to, under influence of an electric arc, react to absorb energy from the electric arc [pg. 3, lines 87-98].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc chamber of Lell with the teaching of the arc chamber of Ruppel, thereby providing a chamber manufactured with material that gives off gas or vapor when exposed to arcs, thus assist in rapid extinguishing of the arcs.

Regarding claim 3, Lell and Ruppel further disclose where the reactive material (5) is further configured to under the influence of the electric arc, be converted to non-conductive substances [material is insulation].
Regarding claim 4, Lell and Ruppel further disclose where the reactive material (5) is further configured to, under the influence of the electric c arc, be vaporized [pg. 1, lines 8-15].
Regarding claim 5, Lell and Ruppel further disclose where the reactive material (5) is further configured to, under the influence of the electric arc, be decomposed into reaction products configured to enter an exothermic reaction [pg. 1, lines 71-75].
Regarding claim 6, Lell and Ruppel further disclose where the reactive material (22) comprises a ceramic material [pg. 4, lines 58-65].
Regarding claim 8, Lell further discloses where the reaction chamber (interior region of casing, 3) is filled with an extinguishing agent (45).
Regarding claim 9, Lell further discloses where the contact unit (5) comprises a sabot (25) or is connected to the sabot (25), the sabot (25) configured to move from a starting position into an end position by exposure to pressure, where, in the end position of the sabot (25), the separation region (27) is separated and an insulation spacing between the first connection contact (11) and the second connection contact (13) is achieved.
Regarding claim 10, Lell further discloses where the contact unit (5) comprises a surface directed towards the separation region (27) which acts as a sabot (25), such that surface is moved from a starting position into an end position by exposure to pressure, where, in the end position of the sabot (25), the 
Regarding claim 11, Lell further discloses where the extinguishing agent (45) comprises a vaporizable agent [para.0078].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lell and Ruppel and further in view of Kyle, US. 4371588.
Regarding claim 7, Lell and Ruppel fail to disclose wherein the reactive material comprises a material based on SiO2.
Kyle discloses (fig.1) an insulating material (14) comprising SiO2 [col. 3, lines 39-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc chamber material of Lell with the teaching of the material of Kyle, thereby providing the properties of remaining hermetically sealed throughout an extended range of temperatures to member made from such materials.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ruppel, GB 467496.
Regarding claim 12, Ruppel inherently teaches a method comprising coating surfaces [pg. 3, lines 69-71] of a reaction chamber (8) of an interruption switch with a reactive material (amino-plast), where the reactive material (amino-plast) is configured to, under the influence of an electric arc, react to attenuate or extinguish the electric arc [pg. 3, lines 87-98]. 
Regarding claim 13, Ruppel further teaches where the reactive material (amino-plast) is applied to the surfaces as a liquid material and then dried [pg. 2, lines 70-75].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ruppel in view of Young et al, US. 4371588 [Young].
Regarding claim 14, Ruppel fails to explicitly disclose wherein the reactive material is a liquid ceramic or liquid glass.
Young discloses an apparatus where a reactive material (quenching material) is a liquid glass [claim 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruppel with the teaching of the method of Young, thereby providing molten liquid that solidifies at room temperature and thus can be shaped into various shapes and sizes to form the reactive layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lell, Sprenger et al, Fukuyama et al, Iversen and Yamaguchi et al are examples of switching disconnectors configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833